Citation Nr: 9905960	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an extension beyond March 31, 1997, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 (1998).  

2.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

The appeal was received and docketed at the Board in 1998.  

In his March 1998 Substantive Appeal (VA Form 9), the veteran 
asserted a claim for service connected for the loss of use of 
the left foot.  Such claim is, accordingly, referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  It is not shown that the veteran required post surgical 
convalescence, in the aftermath of undergoing a lumbar 
discectomy in response to his service-connected low back 
disability, beyond March 31, 1997.  

2.  Current manifestations of the veteran's service-connected 
low back disability include complaint of low back pain, 
without spasm, postural abnormality or more than moderate 
loss of lumbar motion; severe intervertebral disc syndrome is 
not shown.


CONCLUSIONS OF LAW

1.  The requirements for an extension of a convalescent 
rating beyond March 31, 1997, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1998).  

2.  The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§  4.7, 4.40, 4.45 and Part 4, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for chronic lumbar strain 
with right S-1 radiculopathy, status post laminectomy and 
discectomy right L5-S1 with right hemilaminectomy, rated as 
20 percent disabling under the provisions of Diagnostic Code 
5295 of the Rating Schedule. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected low back 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Convalescent Rating Beyond March 31, 1997

Pursuant to 38 C.F.R. § 4.30, a total disability rating 
(convalescent rating based on hospitalization) is assignable 
under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 4.30, 
effective the date of hospital admission and continuing for a 
period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge.  Pursuant to 38 C.F.R. 
§ 4.30(a)(1), such convalescent rating will be assigned if 
the surgery necessitated at least one month of convalescence; 
pursuant to 38 C.F.R. § 4.30(a)(2), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; pursuant to 
38 C.F.R. § 4.30(a)(3), such convalescent rating will be 
assigned if treatment of a service-connected disability 
resulted in immobilization by cast, without surgery, of one 
major joint or more.  Pursuant to 38 C.F.R. § 4.30(b)(1), in 
the context of this issue, convalescent rating extensions of 
1, 2 or 3 months beyond the initial three months may be made 
under paragraph (a)(1), (2) or (3), as set forth above.

The veteran asserts that, in the aftermath of undergoing 
corrective disc surgery at a VA facility in December 1996, he 
was advised to refrain from returning to work before early 
May 1997.  He is of the view that he is therefore entitled to 
a convalescent rating through the end of May 1997.  

The record reflects that, while hospitalized at a VA facility 
in December 1996, the veteran underwent, in response to his 
service-connected low back disability, a left-sided L4-5 
discectomy.  The discharge report reflects advisement to the 
veteran to avoid heavy lifting or engaging in strenuous 
activity; he was also noted to not be "capable of returning 
to full employment" and it was specified that a three-month 
"period of convalescence" was required.  When he was 
examined by VA in January 1997, the veteran was noted to 
ambulate with a left-sided foot drop.  Based on the foregoing 
evidence, a convalescent rating to March 31, 1997, was 
granted pursuant to 38 C.F.R. § 4.30 in a rating decision 
entered in March 1997.  Received at the RO the same month 
(though approximately one week after the March 1997 rating 
decision was entered) was a report pertaining to VA 
outpatient treatment rendered the veteran on February 10, 
1997.  The veteran related that he had experienced "some 
improvement" relative to his left-side foot drop.  The VA 
physician indicated that, owing to the foot drop as well as 
low back stiffness, the veteran would soon "be scheduled to 
start physical therapy" and that "we do not want [the 
veteran] to return to work for another [three] months."

In considering the veteran's claim for an extension of his 
convalescent rating beyond March 31, 1997, the Board fully 
concedes the veracity of his above-stated assertion that he 
was advised to refrain from returning to work before early 
May 1997, the same being substantiated by the record, 
specifically, the above-discussed report pertaining to his 
presentation for VA outpatient treatment on February 10, 
1997.  However, even ignoring that there is no evidence 
documenting any clinical finding which would otherwise 
warrant an extension of the veteran's convalescent rating 
beyond March 31, 1997, pursuant to the pertinent provisions 
of 38 C.F.R. § 4.30 (such as an incompletely healed surgical 
wound or the therapeutic immobilization of one major joint), 
the Board would emphasize that the basis of the veteran's 
contention that his convalescent rating should have continued 
in effect through the end of March 1997, i.e., due to his 
inability to work through such time as a consequence of his 
December 1996 corrective disc surgery, is shown to be 
factually untenable.  In this regard, a report pertaining to 
the veteran's presentation for VA outpatient treatment on 
March 4, 1997, reflects that, notwithstanding the above-noted 
advisement to the veteran the preceding month to refrain from 
returning to work for a three-month period, the veteran had 
experienced a dizzy spell while "at work on Friday" 
(italics added), presumably in reference to the Friday of the 
previous week, i.e., February 28, 1997.  Given the foregoing, 
then, and in the absence of evidence (as noted above) 
documenting any single clinical factor as might (if otherwise 
shown) warrant an award of convalescence compensation 
subsequent to March 31, 1997, the Board is readily persuaded 
that the preponderance of the evidence is against the 
veteran's claim for an extension of a convalescent rating 
beyond such date.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.  


II.  Increased Rating, Low Back Disability 

Under the provisions of Diagnostic Code 5295, a 20 percent 
rating is warranted for lumbosacral strain manifested by 
muscle spasm on extreme forward bending and loss of lateral 
(unilateral) spine motion in a standing position; 40 percent 
rating is warranted for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; a 40 percent rating is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  Pursuant to the 
provisions of Diagnostic Code 5293, a 20 percent rating is 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent rating is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.

Concerning his claim for an increased rating for low back 
disability, the veteran indicates that he experiences low 
back pain with weakness in his left lower extremity.  In this 
regard, when he was examined by VA in January 1997, on which 
occasion the veteran related the history of his low back 
disability since sustaining injury in service in 1987, 
findings on physical examination included "no postural 
abnormality nor [was] there any fixed deformity."  The 
musculature of his back was free of spasm or atrophy.  The 
veteran exhibited an ability to flex and extend the lumbar 
segment of his spine to 65 and 30 degrees, respectively.  His 
lower extremities were "negative for any neurological 
deficit" except for absent left knee reflex.  Findings on 
pertinent X-ray examination implicated arthritis as well as 
disc disease.  Electrodiagnostic studies revealed isolated 
denervation in an anterior muscle of the left lower extremity 
which was, however, "non-diagnostic for radiculopathy".  
The examination diagnosis implicated low back disability, 
status post multiple surgeries.

In considering the veteran's claim for an increased rating 
for low back disability, the Board has no reason to dispute 
his above-stated assertion relative to experiencing low back 
pain which is, presumably, somewhat persistent in frequency.  
Notwithstanding such consideration, however, the Board is of 
the view, in light of the related reasoning advanced 
hereinbelow, that his 20 percent disability evaluation for 
low back disability is wholly appropriate.  In reaching such 
conclusion, the Board would emphasize that, when examined by 
VA in January 1997, the veteran was free of pertinent muscle 
spasm (the presence of which, in any event, would only be 
indicative of disability warranting his current 20 percent 
rating) as well as any limitation of forward bending in a 
standing position (since he was found to have 'no postural 
abnormality'), such limitation, if shown, being 
representative of impairment which may warrant entitlement to 
a 40 percent disability rating.  Further, the lumbar motion 
exhibited by the veteran on the January 1997 VA examination, 
to include an ability to flex forward to 65 degrees, is, at 
most, representative of only "moderate" loss of pertinent 
motion, equating with a 20 percent rating under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  
In addition, while the veteran is shown (based on pertinent 
X-ray examination performed in January 1997) to have both 
arthritis and disc pathology involving his lumbar spine, the 
foregoing is insufficient to warrant the assignment of a 40 
percent rating under Diagnostic Code 5295 in the absence of 
evidence demonstrative of abnormal mobility on forced motion, 
of which there is none. 

Finally, it is recognized that the veteran has undergone 
surgery in response to his lumbar disc disease on several 
occasions.  However, while a 40 percent rating is warranted 
under Diagnostic Code 5293 for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, it 
is noted that the veteran experienced "complete resolution 
of his [low back] pain" (as reflected on a report pertaining 
to his VA hospitalization in November 1991) following a 
lumbar discectomy performed in the late 1980's.  More 
recently, in the aftermath of the lumbar discectomy performed 
by VA in December 1996, the veteran indicated, when seen by 
VA in February 1997 and as recorded by the VA physician, that 
he had "been doing relatively well".  Given the foregoing, 
then, the requisite "severe" lumbar disc disease necessary 
for a 40 percent rating under Diagnostic Code 5293 is clearly 
not evident.  In view of the reasoning advanced above, then, 
the Board is of the opinion that the preponderance of the 
evidence is against entitlement to a rating for low back 
disability in excess of 20 percent.   

In reaching the foregoing determination, the Board has, in 
accordance with VAOPGCPREC 36-97 (December 12, 1997), 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the low back, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of his examination by VA in 
January 1997, while the veteran had "complaint of pain" 
when demonstrating motion in some excursions relative to the 
lumbar segment of his spine, he was specifically noted by the 
VA examiner to be free of any "objective evidence of pain" 
when demonstrating lateral bending and rotation.  Further, as 
noted above, the veteran, significantly, returned to work 
(apparently as an "iron worker", moreover) somewhat sooner 
than was deemed clinically advisable in the aftermath of 
undergoing the discectomy in December 1996.  The foregoing 
considerations, in the Board's view, are found to rather 
persuasively militate against the existence of sufficient 
disablement, relative to the veteran's service-connected low 
back disability, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected low back disability more closely approximate those 
required for a 40 percent rating than they do the rating 
presently assigned.  Accordingly, the Board is unable to 
identify a reasonable basis for a grant of the benefit sought 
relative to this aspect of the appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5295, 5293.


ORDER

An extension beyond March 31, 1997, for a convalescent rating 
pursuant to 38 C.F.R. § 4.30, is denied.  

An increased rating for low back disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


